Citation Nr: 0740852	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  07-07 531	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Newark, New Jersey RO has jurisdiction over this 
case.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1944 to June 1946.

2.	In December 2007 the Board was notified by the veteran's 
accredited representative that the veteran died in October 
2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


